Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated effective June 8,
2015 (the “Effective Date”), by and between Lion Biotechnologies, Inc., a Nevada
corporation (the “Company”), and Molly Henderson (“Executive”) (either party
individually, a “Party”; collectively, the “Parties”).

 

WHEREAS, the Company desires to retain the services of Executive to serve as the
Company’s new Chief Financial Officer.

 

WHEREAS, the Parties desire to enter into this Agreement to set forth the terms
and conditions of Executive’s employment by the Company and to address certain
matters related to Executive’s employment with the Company;

 

WHEREAS, both the Company and the Executive have read and understood the terms
and provisions set forth in this Agreement, and Executive acknowledges Executive
has been afforded a reasonable opportunity to review this Agreement with
Executive’s legal counsel to the extent desired;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein, and for other good and valuable consideration, the Parties
hereto agree as follows:

 

1. Employment. Effective commencing as of the Effective Date, the Company hereby
employs Executive, and Executive hereby accepts such employment, upon the terms
and conditions set forth herein.

 

2. Duties.

 

2.1 Position. Executive shall be employed by the Company in the position of
Chief Financial Officer and shall be the Company’s most senior executive officer
with responsibility for financial matters. Executive shall have the duties and
responsibilities consistent with the position of Chief Financial Officer and
such other duties and responsibilities assigned by the Company’s Chief Executive
Officer. Executive shall perform faithfully and diligently such duties as are
reasonable and customary for Executive’s position, as well as such other duties
as the Chief Executive Officer shall reasonably assign from time to time.
Executive shall provide her services hereunder from any offices that the Company
may hereafter establish in New York, New York, or from her home, as the Chief
Executive Officer may hereafter direct or approve.

 

2.2 Best Efforts/Full-Time.

 

2.2(a) Executive understands and agrees that Executive will faithfully devote
Executive’s best efforts and substantially all of her time during normal
business hours to advance the interests of the Company. Executive will abide by
all policies duly adopted by the Company, as well as all applicable federal,
state and local laws, regulations or ordinances. Executive will act in a manner
that Executive reasonably believes to be in the best interest of the Company at
all times. Executive further understands and agrees that Executive has a
fiduciary duty of loyalty to the Company to the extent provided by applicable
law and that Executive will take no action which materially harms the business,
business interests, or reputation of the Company.

 



 1 

 

 

 

2.2(b) Executive agrees that Executive will not directly engage in competition
with the Company at any time during the existence of the employment relationship
between the Company and Executive.

 

2.2(c) Executive agrees that, during the term of this Agreement, Executive shall
work exclusively for the Company. Consequently, Executive agrees to not accept
employment, of any kind, from any person or entity other than the Company, and
to not perform duties or render services to any person or entity other than the
Company.

 

3. At-Will Employment. Executive’s employment with the Company will be “at-will”
and will not be for any specific period of time. As a result, Executive is free
to resign at any time, for any or no reason, as Executive deems appropriate. The
Company will have a similar right and may terminate Executive’s employment at
any time, with or without cause. Executive’s and the Company’s respective rights
and obligations at the time of termination are outlined below in Section 6 of
this Agreement.

 

4. Compensation.

 

4.1 Base Salary. As compensation for the performance of all duties to be
performed by Executive hereunder, the Company shall pay to Executive a base
salary of $275,000 per year, less required deductions for state and federal
withholding tax, social security and all other employment taxes and authorized
payroll deductions, payable on a prorated basis as it is earned, in accordance
with the normal payroll practices of the Company (the “Base Salary”).

 

4.2 Stock Options. As of the Effective Date, Executive shall receive stock
options to purchase an aggregate of 200,000 shares of the Company’s common
stock. To the extent legally permitted, the stock options shall be incentive
stock options. The stock options will have an exercise price equal to the fair
market value of the common stock on the Effective Date. Provided that Executive
is still employed with the Company on the following dates, the foregoing stock
options will vest in three installments as follows: (i) Options for the purchase
of 66,672 shares shall vest on one year anniversary of the Effective Date; and
(ii) the remaining stock options shall vest as to 16,666 shares at the end of
each quarter over the next two years, commencing with the first quarter
following the first anniversary of the Effective Date. Upon the termination of
your employment with the Company for any reason, the unvested options will be
forfeited and returned to the Company. In addition to the foregoing grant of
options, Executive shall also be entitled to receive stock option grants under
the Company’s stock option plan commencing one year after the Effective Date in
such amounts and upon such terms as shall be determined by the Board of
Directors, in its sole discretion.

 

4.3 Incentive Compensation. Executive will be eligible to participate in the
Company’s annual incentive compensation program (“Incentive Plan”) applicable to
executive employees, as approved by the Board (the year in which the program is
implemented, the “Plan Year”). The target potential amount payable to Executive
under the Incentive Plan, if earned, shall be 25% of Executive’s Base Salary
earned during the applicable calendar year. Compensation under the Incentive
Plan (“Incentive Compensation”) will be conditioned on the satisfaction of
individual and Company objectives, as established in writing by the Company, and
the condition that Executive is employed by Company on the Incentive
Compensation payment date, which shall be on or before March 15th of the year
following the Plan Year. The payment of any Incentive Compensation pursuant to
this Section 4.3 shall be made in accordance with the normal payroll practices
of the Company, less required deductions for state and federal withholding tax,
social security and all other employment taxes and authorized payroll
deductions.

 



 2 

 



 

4.4 Performance Review. The Company will periodically review Executive’s
performance on no less than an annual basis and may increase (but not decrease)
Executive’s salary or other compensation, as it deems appropriate in its sole
and absolute discretion.

 

4.5 Customary Fringe Benefits. Executive understands and agrees that certain
employee benefits may be provided to the Executive by the Company incident to
the Executive's employment. Executive will be eligible for all customary and
usual fringe benefits generally available to executive employees and all other
employees of the Company subject to the terms and conditions of the Company’s
benefit plan documents. Executive understands and agrees that any employee
benefits provided to the Executive by the Company incident to the Executive's
employment (other than Base Salary, Incentive Compensation and any applicable
Severance Payment) are provided solely at the discretion of the Company and may
be modified, suspended or revoked at any time, without notice or the consent of
the Executive, unless otherwise provided by law. Moreover, to the extent that
these benefits are provided pursuant to policies or plan documents adopted by
the Company, Executive acknowledges and agrees that these benefits shall be
governed by the applicable employment policies or plan documents. The benefits
to be provided to Executive shall include group health and dental insurance and
participation in a 401-K plan.

 

4.6 Personal Time Off (“PTO”). Executive will be eligible to receive 12 PTO days
per year. PTO is an accrued benefit and will be paid out at termination in
accordance with the Company’s standard PTO policies. In addition, Executive will
be eligible to receive two floating holidays per year.

 

4.7 Business Expenses. Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of the Company, including travel-related expenses. To obtain
reimbursement, expenses must be submitted promptly with appropriate supporting
documentation in accordance with the Company’s policies.

 

5. Confidentiality and Proprietary Agreement. Executive agrees to abide by the
Company’s Employee Proprietary Information and Inventions Agreement (the
“Non-Disclosure Agreement”), which Executive has signed and is incorporated
herein by reference.

 



 3 

 



 

6. Termination of Executive’s Employment.

 

6.1 Termination for Cause by the Company. The Company may terminate Executive’s
employment immediately at any time and without notice for “Cause.” For purposes
of this Agreement, “Cause” shall mean (i) a material breach by Executive of this
Agreement or the Non-Disclosure Agreement; (ii) the death of Executive or her
disability resulting in her inability to perform her reasonable duties assigned
hereunder for a period of 180 days; (iii) Executive’s theft, dishonesty, or
falsification of any Company documents or records; (iv) Executive’s improper use
or disclosure of the Company’s confidential or proprietary information; or (v)
Executive’s conviction (including any plea of guilty or nolo contendere) of any
criminal act which impairs Executive’s ability to perform her duties hereunder
or which in the Board’s judgment may materially damage the business or
reputation of the Company; provided, however, that prior to termination for
cause arising under clause (i), Executive shall have a period of ten days after
written notice from the Company to cure the event or grounds constituting such
cause. Any notice of termination provided by Company to Executive under this
Section 6.1 shall identify the events or conduct constituting the grounds for
termination with sufficient specificity so as to enable Executive to take steps
to cure, if curable, the same if such default is a material breach by Executive
of this Agreement of the Non-Disclosure Agreement. In the event Executive’s
employment is terminated in accordance with this subsection 6.1, Executive shall
be entitled to receive only the Base Salary and any earned Incentive
Compensation (as defined in Section 4.3 above) then in effect, prorated to the
date of termination. All other obligations of the Company to Executive pursuant
to this Agreement will be automatically terminated and completely extinguished.

 

6.2 Termination Without Cause By The Company/Separation Package. The Company may
terminate Executive’s employment under this Agreement without Cause (as defined
in Section 6.1 above) at any time on thirty (30) days’ advance written notice to
Executive. In the event of such termination, Executive will receive Executive’s
Base Salary through the date of termination and a prorated portion of any
Incentive Compensation that was earned under Section 4.3 through the date of
termination. Upon such termination without Cause, any then unvested stock
options granted to Executive by the Company will become fully vested and
Executive shall have twelve months from the date of termination within which to
exercise her vested options. In addition, upon a termination of Executive’s
employment by the Company without Cause, Executive will be eligible to receive a
“Severance Payment” equivalent to twelve months of Executive’s then Base Salary,
payable in full within thirty (30) days after termination, provided that
Executive first satisfies the Severance Conditions. For purposes of this
Agreement, the “Severance Conditions” are defined as (1) Executive’s execution
and non-revocation of a full general release, in the form attached hereto as
Exhibit A, and such release has become effective in accordance with its terms
prior to the 30th day following the termination date; and (2) Executive’s
reaffirmation of Executive’s commitment to comply, and actual compliance, with
all surviving provisions of this Agreement. Following payment of the Severance
Payment, Base Salary, any Incentive Compensation and any benefits required to be
paid in accordance with applicable benefit plans through the date of
termination, all other obligations of the Company to Executive pursuant to this
Agreement will be automatically terminated and completely extinguished.

 

 



 4 

 



 

6.3 Termination Upon a Change of Control. For purposes of this Agreement,
“Change of Control” shall mean: (1) a merger or consolidation or the sale or
exchange by the stockholders of the Company of capital stock of the Company,
where the stockholders of the Company immediately before such transaction do not
obtain or retain, directly or indirectly, at least a majority of the beneficial
interest in the voting stock or other voting equity of the surviving or
acquiring corporation or other surviving or acquiring entity, in substantially
the same proportion as before such transaction; (2) any transaction or series of
related transactions to which the Company is a party in which in excess of fifty
percent (50%) of the Company’s voting power is transferred; or (3) the sale or
exchange of all or substantially all of the Company’s assets (other than a sale
or transfer to a subsidiary of the Company as defined in section 424(f) of the
Internal Revenue Code of 1986, as amended (the “Code”)), where the stockholders
of the Company immediately before such sale or exchange do not obtain or retain,
directly or indirectly, at least a majority of the beneficial interest in the
voting stock or other voting equity of the corporation or other entity acquiring
the Company’s assets, in substantially the same proportion as before such
transaction; provided, however, that a Change of Control shall not be deemed to
have occurred pursuant to any transaction or series of transactions relating to
a public or private financing or re-financing, the principal purpose of which is
to raise money for the Company’s working capital or capital expenditures and
which does not result in a change in a majority of the members of the Board. If,
within six (6) months immediately preceding a Change of Control or within twelve
(12) months immediately following a Change of Control, the Executive’s
employment is terminated by the Company for any reason other than Cause, then
the Executive shall be entitled to receive the Severance Payment and stock
option vesting and exercisability set forth in Section 6.2, provided that
Executive first satisfies the Severance Conditions. Following payment of the
Severance Payment, Base Salary, any Incentive Compensation and any benefits
required to be paid in accordance with applicable benefit plans through the date
of termination, all other obligations of the Company to Executive pursuant to
this Agreement will be automatically terminated and completely extinguished.

 

6.4 Resignation. Executive shall have the right to terminate this Agreement at
any time, for any reason, by providing the Company with thirty (30) days written
notice, provided, however, that subsequent to Executive’s resignation, Executive
shall be required to comply with all surviving provisions of this Agreement.
Executive shall not be entitled to any Severance Pay. Executive will only be
entitled to receive Executive’s Base Salary earned up to the date of
termination. Notwithstanding the foregoing, Executive has the right upon
thirty (30) days written notice to the Company to terminate Executive’s
employment for “Good Reason” due to occurrence of any of the following: (i) the
Company’s requirement that Executive report for work at a location more than
forty-five (45) miles from her home without the written consent of Executive to
such relocation, (ii) a material adverse change in Executive’s title, duties or
responsibilities; (iii) any failure by the Company to pay, or any reduction by
Company of, the base salary or any failure by Company to pay any Incentive
Compensation to which Executive is entitled pursuant to Section 4; (iv) the
Company creates a work environment designed to constructively terminate
Executive or to unlawfully harass or retaliate against Executive; or (v) a
Change of Control occurs in which the Company is not the surviving entity and
the surviving entity fails to offer Executive an executive position at a
compensation level at least equal to Executive’s then compensation level under
this Agreement. In the event that Executive terminates her employment for Good
Reason, then Executive shall be entitled to receive the Base Salary, any earned
Incentive Compensation, Severance Payment and stock option vesting and
exercisability as if Executive were terminated by the Company without Cause
under Section 6.2, subject to Executive’s compliance with all of the Severance
Conditions.

 



 5 

 



 

6.5 Application of Section 409A.

 

6.5(a) Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of the Treasury Regulations issued pursuant to
Section 409A of the Code (the “Section 409A Regulations”) shall be paid unless
and until Executive has incurred a “separation from service” within the meaning
of the Section 409A Regulations.

 

6.5(b) Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. However,
Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement. In any event, except for Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, Company shall not be responsible for
the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.

 

6.5(c) Furthermore, to the extent that Executive is a “specified employee”
within the meaning of the Section 409A Regulations as of the date of Executive’s
separation from service, no amount that constitutes a deferral of compensation
which is payable on account of Executive’s separation from service shall be paid
to Executive before the date (the “Delayed Payment Date”) which is first day of
the seventh month after the date of Executive’s separation from service or, if
earlier, the date of Executive’s death following such separation from service.
All such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date will be accumulated and paid on the Delayed Payment Date.

 

6.5(d) Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (i) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (ii) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to Company’s applicable policies, but in no event later than the end of
the year after the year in which such expense was incurred; and (iii) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

6.5(e) For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

 

7. General Provisions.

 

7.1 Successors and Assigns. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.

 



 6 

 



 

7.2 Waiver. Either party's failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

 

7.3 Attorney’s Fees. In the event of any dispute or claim relating to or arising
out of Executive’s employment relationship with Company, this Agreement, or the
termination of Executive’s employment with Company for any reason, the
prevailing party in any such dispute or claim shall be entitled to recover its
reasonable attorney’s fees and costs.

 

7.4 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

7.5 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.
Executive has participated in the negotiation of the terms of this Agreement.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

 

7.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the internal laws of the State
of New York.

 

7.7 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy, facsimile transmission,
or electronic transmission such as e-mail, upon acknowledgment of receipt of
electronic transmission; or (d) by certified or registered mail, return receipt
requested, upon verification of receipt. Notice shall be sent to the addresses
set forth below, or such other address as either party may specify in writing.

 

7.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties relating to this subject matter and supersedes all prior or
simultaneous representations, discussions, negotiations, and agreements, whether
written or oral. This Agreement may be amended or modified only with the written
consent of Executive and the Company. No oral waiver, amendment or modification
will be effective under any circumstances whatsoever.

 



 7 

 



 

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 





 



        EXECUTIVE:      

Dated: June 5, 2015

Molly Henderson                     s/o Molly Henderson                        
    COMPANY:         Dated: June 5, 2015 Lion Biotechnologies, Inc.            
        By: s/o Elma Hawkins                     Name:  Elma Hawkins      
Title: Chief Executive Officer  



 



 

 

 

 

Exhibit A

 

Form of Release and Waiver of Claims

 

In consideration for the severance payments and other benefits provided for in
the Executive Employment Agreement, effective as of June 8, 2015 (the
“Employment Agreement”), I, Molly Henderson, hereby furnish Lion
Biotechnologies, Inc., a Nevada corporation (the “Company”) with the following
release and waiver (the “Release and Waiver”).

 

In exchange for the consideration provided to me by the Employment Agreement, I
hereby generally and completely release the Company and its officers, directors,
employees, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, and the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”).

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA and that this Release and Waiver is knowing and voluntary. I
further acknowledge that I have been advised, as required by the Older Workers
Benefit Protection Act, that: (a) the release and waiver granted herein does not
relate to claims under the ADEA which may arise after this Release and Waiver is
executed; (b) I should consult with an attorney prior to executing this Release
and Waiver; (c) I have 21 days in which to consider this Release and Waiver
(although I may choose voluntarily to execute this Release and Waiver earlier);
(d) I have seven days following the execution of this Release and Waiver to
revoke my consent to this Release and Waiver; and (e) this Release and Waiver
shall not be effective until the eighth day after I execute this Release and
Waiver and the revocation period has expired. Notwithstanding the foregoing,
nothing contained in this Release and Waiver shall waive, release or otherwise
diminish any claims that I might have at law or in equity for payment of
severance or other benefits to which I am entitled under the terms of the
Employment Agreement.

 

I acknowledge my continuing obligations under my Employee Proprietary
Information and Inventions Agreement between myself and the Company (the
“Confidentiality Agreement”). I understand and agree that my right to the
severance pay I am receiving is in exchange for my agreement to the terms of
this Release and Waiver and is contingent upon my continued compliance with my
Confidentiality Agreement.

 

This Release and Waiver, including the Confidentiality Agreement, and the
Employment Agreement constitute the complete, final and exclusive embodiment of
the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

 

 

    s/o Molly Henderson         

Molly Henderson

 

 

Dated: June 5, 2015

 

 

 



